Napton, Judge,
delivered the opinion of the court.
This was an application for an injunction to restrain Montgomery, a trustee in a deed of trust from Nussberger, for the benefit of Shields, from selling the lot conveyed in the deed, on the ground that such sale would cast a cloud on the title of plaintiff.
The facts appear to be as follows: Vogler, acquired the lot and house in the year 1865. Nussberger, obtained a judgment against Vogler about the 4th of Feb., 1868. A few days previous to this Vogler conveyed the premises to one Suess, and on Jan. 23, 1869, Suess conveyed back the same to Vogler. On Nussberger’s judgment an execution issued; the lot was sold under it, and Nussberger became the purchaser, and a deed from the sheriff to him was executed, bearing date August 6th, 1868, .and recorded Nov. 6th, 1868.
There was a mistake in the description of the boundaries of the lot in this deed, as there was in the deed by which it was acquired by Vogler, and a second execution was obtained and levied on the lot, and a sale made under it to Nussberger, who received a second deed from the sheriff, dated 20th of August, 1869, with a correct description of the boundaries of the lot.
At or previous to this second sale the sheriff was notified that Vogler claimed this lot as his homestead. No claim had been asserted in the first sale under execution. Vogler was married and had four children, and he and his family lived on the premises.
*582The judgment under which these sales were made was re. versed on the 24th of Dec.,1869. The deed from Nussberger to Montgomery, for the benefit of Shields, was made on 16th of Dec., 1869.
The petition in this case sets forth these facts and asks an injunction to prevent Montgomery from selling under his deed of trust.
The principal grounds on which an injunction is asked are : First, that the reversal of the judgment destroyed the title of Nussberger under the execution sales, and, secondly, that Yogler’s claim of the property as a homestead rendered the sale? and purchase of Nussberger a nullity; and these are the only questions of importance, whether it be held that it was a case for injunction or not.
There is no question that a reversal of a judgment does not invalidate sales under executions to strangers who purchase at the sale, but as to parties to the judgment the law seems to be settled otherwise; and if they become purchasers they take a title subject to the ultimate disposition of the case. In this case the plaintiff in the judgment buys and of course his title is affected by the infirmity, but he conveys to a third person before the judgment is reversed and the question is whether this infirmity attaches to the purchaser. In Gott vs. Powell, (41 Mo., 420,) the court excepted the case where some third person has acquired a “collateral right before reversal.” The purchaser in such cases must be regarded as a purchaser without notice, since he buys from a party who derives title from a judgment and execution valid at the time, and really occupies the same position as if he had himself bought at the sheriff’s sale. Whilst therefore the title of the plaintiff in the execution would be annulled by the reversal of the judgment, the sale or conveyance by the plaintiff to a third person before the reversal of the judgment would be valid, and the purchaser, supposing the purchase to be in good faith, would be protected from the risks which his vendor would be subject to. In this case the deed to Montgomery was made four days before the reversal of the judgment under which Nussberger *583bought, and so far. as this point is concerned he must be regarded as having acquired a good title.
But it is further objected that the sheriffs sale was void because of the property being claimed as a homestead and therefore protected from execution by our statute on that subject.
The construction of our homestead laws, (1 Wagn. Stat., p. 697,) has never so far as I have observed been before tliis court; so that we are left to resort to the general practice of all courts in construing obscure or doubtful' provisions of a statute to carry out as nearly as possible what is believed to be its main scope and design, and in this we may be guided to some extent by adjudications in other States where similar laws, have long existed. It seems to be well settled in the various courts iu States wher e the homestead law has been discussed, that such laws, being prompted 'by benevolent intentions, are to be liberally construed and in such wa_y as to promote the design of securing to a family a home protected from the creditors of the person who is its head.
It is easy to foresee or imagine cases in which the ministerial officers who are to be governed by it would be greatly embarrassed in regard to their duty in executing some of its provisions, but I do not propose to anticipate difficulties which may not occur or which future legislation may remove.
The points which arise on the present record have been mostly passed on by courts of the last resort in the States having similar statutes to ours.
Our statute limits the homestead in Sedalia, where this case originated, to thirty square rods of ground in extent and in value not to exceed fifteen hundred dollars. The second section of the act allows the housekeeper or head of the family in cases where the limitation is exceeded either as to quantity or value, to designate or choose such part as will not exceed the limitation, and provides that where there is such designation or choice, or where there is none made, in either event the sheriff shall appoint three appraisers to fix the boundaries and location of the homestead, and that the sheriff shall then proceed with the levy of the execution on the residue of the *584real estate. .We infer from this section that in a case where a homestead is claimed, the sheriff cannot proceed with the levy until he has thus appointed appraisers; nor does it seem to be material whether the housekeeper or tire head of the family asserts his claim or not. It may be that he is absent. This law is for the benefit of the family, the wife and children as well as the head of the family. The occupancy of the house as a family residence is a fact easily ascertained by the officer. He cannot proceed with his levy until he has ascertained, in the mode directed by the act, the extent and the value of the premises, and that they are beyond- the limit protected against executions.
The question of the title, we suppose, was not to be investigated by the sheriff. If the householder had no title, the execution and levy were of course unavailing, and the law was designed to protect his possession. If however there was merely an incumbrance on the property, the third section of the act directs how that is to be considered.
In this case it appears that Yogler, had, prior to the levy, conveyed his title to the premises to one Suess, and upon this ground it is claimed that he forfeited all the protection which the homestead law gives. If this conveyance was in good faith, and valid, then it is obvious that an execution and a sale under it would convey nothing; but if it was fraudulent, as it doubtless was claimed to be by the execution creditor, then the title was in Yogler, and the homestead law exempted it from execution. It appears to be the received opinion that neither a fraudulent conveyance nor an act of bankruptcy on the part of the head of the family will produce a’forfeiture of the benefits of the homestead exemption. (Cox vs. Wilder, 2 Dillon, C. C. 46.) Judge Dillon thinks these laws are chiefly for the benefit of the family, and therefore will not allow the fraudulent acts of the head of the family to subvert the policy of the law, and this opinion was upon our Missouri Statute.
As Nnssbcrgor then, derived no title from either execution, levy or sale, he could convey none to Montgomery, and the proposed sale by Montgomery, would' convey no title.* *585And this is urged as a reason why no injunction should be allowed.
But it is the true policy of courts to prevent litigation, and a sale by the trustee would undoubtedly cast a cloud over plaintiff’s title, and embarrass a sale, if he desired to sell.
The judgment is affirmed
with the concurrence of the other judges.